Citation Nr: 0033924	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  96-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post 
partial lateral meniscectomy and anterior cruciate extra-
articular ligamentous reconstruction of the right knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1995 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of entitlement 
to a rating in excess of 20 percent for status post partial 
lateral meniscectomy and anterior cruciate extra-articular 
ligamentous reconstruction of the right knee.  This matter 
was before the Board on two earlier occasions - May 1997 and 
November 1998.  At those times, the Board remanded the 
veteran's appeal for further evidentiary development.  In 
February 2000, the RO granted a separate 10 percent rating 
for one of the residuals of the service-connected 
meniscectomy and ligamentous reconstruction-arthritis.  
Consequently, the Board will consider the ratings for each 
knee problem.


FINDINGS OF FACT

1.  The veteran experiences what amounts to severe right knee 
instability.

2.  Arthritis of the right knee is manifested by pain and 
limitation of extension and flexion.


CONCLUSIONS OF LAW

1.  An increased (30 percent) rating for status post partial 
lateral meniscectomy and anterior cruciate extra-articular 
ligamentous reconstruction of the right knee, ratable as 
right knee instability, is warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a (Diagnostic Code 5257) 
(2000).

2.  No more than 10 percent is warranted for arthritis of the 
right knee.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a (Diagnostic Codes 5003, 5010, 
5260, 5261) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record on appeal reveals that the veteran 
first appeared for a VA examination in July 1988.  At that 
time, the veteran reported that he originally injured his 
right knee playing football while on active duty and he 
thereafter had a partial meniscectomy as well as 
reconstruction of the anterior cruciate and collateral 
ligaments.  The veteran complained of an unstable knee.

On examination, the veteran walked and stood with a mildly 
bent right knee that he was unable to straighten up.  Because 
of misuse, there was marked atrophy of the right quadriceps 
femoris muscle with decreased tone and loss of bulk.  
McMurray testing disclosed an intra-articular click with no 
pain.  There was persistent instability of the right knee 
with marked laxity of the anterior cruciate and collateral 
ligaments with resultant positive drawer's sign and 
moderately severe anterior rotatory and lateral instability.  
Right knee range of motion studies disclosed "a fixed loss 
of 10 [degrees] in extension and 130 degrees of flexion.  
There was no right knee tenderness.

At an August 1990 VA examination, it was reported that, in 
November 1988, the veteran had had a right knee arthroscopic 
examination.  The veteran complained of daily knee pain and 
reported that he wore a knee brace when anticipating unusual 
activity, such as playing softball.  On examination, it was 
observed that he walked and stood with the right knee mildly 
flexed.  There was slight residual atrophy throughout the 
right lower extremity because of disuse.  The right knee did 
not have a tibia glide.  The right knee was unstable due to 
laxity and deficiency of the anterior cruciate ligament with 
at least a Grade 2 anterior and rotatory instability with a 
positive drawer sign.  Right knee range of motion studies 
disclosed 10 degrees of fixed loss of extension and flexion 
to 130 degrees.  Nonetheless, existing range of motion was 
strong and painless.  As to post-operative scarring, the 
right knee had extensive, old, and completely healed surgical 
scars that were asymptomatic.  Other than the scars, there 
was no soft tissue changes or effusion.  It was opined that 
there had been no change since the veteran's earlier VA 
examination. 

At an April 1995 VA examination, the veteran reported that, 
since 1988, he had had chronic right knee pain which was 
exacerbated by activity and moderately relieved with rest.  
The pain was localized in the posterior medial aspect of the 
knee and involved the medial hamstring tendons.  The veteran 
denied experiencing any weakness, numbness, locking, 
instability, or effusion.

On examination, lower limb length was equal and the veteran 
could squat as well as tiptoe.  The right knee had no joint 
effusion or joint line tenderness.  There was a Grade I 
anterior cruciate ligament insufficiency.  Patellar tracking 
was appropriate with minimal crepitations.  The medial, 
lateral, and superior borders of the patella appeared to be 
smooth.  There was no evidence of Baker's cysts.  There was 
no ligamentous insufficiency involving the medial or the 
lateral collateral ligaments.  There was no evidence of 
meniscal tear.  The posterior drawer test was negative and 
provocative tests to the knee did not show any evidence of 
instability.  The tibial tubercle was slightly protruding 
with tenderness on palpation.  There was mild tightness in 
the right hamstring muscles.  Although manual muscle strength 
testing was 5/5, there was mild reduction in the strength of 
the right hamstring compared to the right quadriceps.  X-rays 
did not show degenerative changes.  However, they did show a 
bony ossicle anterior to the tibial tubercle consistent with 
earlier Osgood-Schlatter's disease.

In September 1995, the RO received an August 1995 letter from 
Richard G. Zogby, M.D.  In that letter, Dr. Zogby reported 
that he had been treating the veteran for right knee problems 
and the veteran had complained of right knee limitation of 
motion as well as right knee locking, instability, and 
crepitus (veteran claimed it "pops" and "snaps").

On examination, the right leg had quadriceps atrophy.  The 
veteran had 1+ instability on anterior drawer sign and 
Lachman's.  The medial and lateral collateral ligaments were 
stable.  Right knee range of motion was from 10 to 120 
degrees with 10 degree flexion contracture.  X-rays revealed 
intercondylar spurring consistent with post-traumatic 
degenerative arthritis.  Magnetic resonance imaging (MRI) 
revealed an absent anterior cruciate ligament, an attenuated 
tear of the lateral meniscus that was consistent with a prior 
tear, and a loose body in the knee consistent with a fragment 
of meniscal cartilage.

Dr. Zogby recommended that the veteran restrict his vigorous 
sports activities.  It was also opined that the veteran's 
right knee instability, atrophy, and limited range of motion 
were permanent and that the veteran had a significant 
disability that would limit his activities.  Next, it was 
opined that it was likely that the veteran would eventually 
require arthroscopic debridement and a total knee 
replacement.

In July 1997, the veteran once again underwent VA 
examination.  At that time, he reported a two-year history of 
increasing right knee pain.  He had chronic pain with 
exacerbations approximately two times a week.  The pain was 
located primarily in the posterior area of the knee and 
sometimes on the lateral edge of the knee.  The veteran also 
complained that the knee locked up along the medial aspect.  
He reported that, while he could perform basic activities 
including jogging up to one mile two to three times a week, 
was employed full time as a policeman doing fieldwork, and 
was able function as a policeman (though with pain), he 
sometimes had problems with higher levels of activities. 

On examination, the lower extremity did not have significant 
atrophy.  Right knee patellar tracking was grossly 
unremarkable.  Provocative tests showed instability to 
anterior drawer with 1+ instability.  However, there was no 
significant medially lateral collateral ligament instability.  
Compression test did not reveal significant discomfort.  
Muscle testing showed muscles to be 5/5 throughout, except 
for the right hamstring which was 5-/5.  The veteran could 
heel and toe walk without significant difficulties.  Range of 
motion studies revealed that the veteran could extend his 
knee fully and flex to l20 degrees.  The right knee had no 
effusion or pain with palpation over the joint.  The veteran 
had very mild tightness in the hamstring that could be 
overcome.  As to post-operative scarring, there were several 
scars on the right knee--one on the lateral surface measuring 
14 centimeters (cm) in length and one on the medial surface 
measuring 4 cm in length.  Right knee x-rays showed minimal 
changes that were consistent with osteoarthritis.  It was 
opined that,

[i]n regards to DeLuca comments, flare-
ups are as noted above.  Mild weakness is 
noted in the examination, but other 
DeLuca factors cannot be further 
quantified in terms of additional loss of 
motion without prolonged provocative 
testing.  With flare-ups, it would be 
likely that range of motion would be 
further restricted, but there is no way 
to possibly accurately estimate the 
additional loss of range of motion 
without examining the [veteran] at that 
time.

The impression was chronic right knee pain due to anterior 
cruciate ligament injury with reconstruction, absent anterior 
cruciate ligament, tear of lateral meniscus, loose body (a 
fragment of meniscal cartilage), and degenerative joint 
disease due to post-traumatic changes.

Lastly, at a February 1999 VA examination, the veteran 
continued to complain of right knee pain and some limited 
range of motion.  Specifically, the veteran reported that he 
had severe intermittent knee pain that could persist for up 
to a few weeks and thereafter spontaneously disappeared for 
one or two days before recurring.  The veteran described the 
pain as a burning pain in the posterior aspect of the knee 
with some associated tingling and paresthesia down the 
posterior calf and into the bottom of the foot.  The veteran 
also reported some anterior and lateral knee pain with 
resisted knee extension.  He also reported that stair 
climbing and prolonged walking were painful.  Next, it was 
noted that the veteran was a police officer, had been 
functioning independently and adequately in that capacity, 
and had passed the physical requirements of his police 
department.

On examination, the veteran ambulated with a minimally 
asymmetric gait with very slight lateral list to the right 
side.  There was mild quadriceps and gastrocnemius atrophy.  
Provocative testing of the right knee revealed marked laxity 
to varus stress with the lateral joint opening approximately 
1 cm on the left side and mild anterior cruciate laxity also 
with an approximate 1 cm anterior drawer.  However, 
ligamentous structures were intact, the veteran could stand 
from a squatting position without push-off, and could stand 
on the toes of either leg for greater than 30 seconds.  Range 
of motion studies disclosed 5 degrees of extension to 110 
degrees of flexion.  Manual muscle testing revealed 4/5 
strength in right knee extension and flexion.  As to post-
operative scarring, there were two very well healed 
longitudinal surgical scars on the right knee--one vertical, 
on the lateral aspect of the patella, measuring 14 cm in 
length and one vertical, on the medial side of the patella, 
measuring 6 cm in length.  The diagnoses included chronic 
right-sided knee pain secondary to early degenerative changes 
and instability secondary to lateral meniscus insufficiency.  
Lastly, the examiner opined that "[a]ny weakness, fatigue or 
uncoordination [sic] is noted in this exam[ination].  With 
flare ups the vet[eran] may have decreased [range of motion] 
but this cannot be quantified without examining him at that 
time."

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2000).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id. 

Historically, service connection has been granted for status 
post partial lateral meniscectomy and anterior cruciate 
extra-articular ligamentous reconstruction of the right knee 
and this disability had been evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
RO decisions entered in April 1988, October 1988, and October 
1995.  By a February 2000 rating decision, the RO rated 
separately one of the residuals of the service-connected 
disability, namely arthritis.  A 10 percent rating was 
granted under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Consequently, given that the veteran has appealed for a 
higher rating for all knee problems due to his service-
connected disability, and because the RO has, during the 
pendency of the appeal, separately rated arthritis as a 
residual, the Board will now consider whether an increased 
rating is warranted under either Diagnostic Code 5257 or 
Diagnostic Code 5003.

Given the disability evaluation assigned the veteran's 
service-connected right knee meniscectomy and ligamentous 
reconstruction, ratable as instability, he will be entitled 
to a rating greater than 20 percent if he has severe 
recurrent subluxation or lateral instability (30 percent) 
(Diagnostic Code 5257).  38 C.F.R. § 4.71a.  As to right knee 
arthritis, he will be entitled to an increased rating under 
potentially applicable Diagnostic Codes if flexion of the 
knee is limited to 30 degrees (20 percent) or flexion of the 
knee is limited to 15 degrees (30 percent) (Diagnostic 
Code 5260); he will also be entitled to a higher rating if 
extension of the knee is limited to 15 degrees (20 percent), 
extension of the knee is limited to 20 degrees (30 percent), 
extension of the knee is limited to 30 degrees (40 percent), 
or extension of the knee is limited to 45 degrees (50 
percent) (Diagnostic Code 5261).  Id.

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given the evidence described above, the Board finds that an 
increased (30 percent) rating may be assigned for right knee 
meniscectomy and ligamentous reconstruction because of what 
amounts to "severe" right knee instability.  Diagnostic 
Code 5257.  Tellingly, the veteran's right knee has been 
rated as 20 percent disabling because of "moderate" 
impairment since 1988.  See RO decision dated in October 
1988.  The foregoing rating was based on the July 1988 VA 
examiner observations that the veteran had marked atrophy of 
the right quadriceps femoris muscle with decreased tone and 
loss of bulk because of disuse as well as persistent 
instability of the right knee with marked laxity of the 
anterior cruciate and collateral ligaments with resultant 
positive drawer's sign and moderately severe anterior 
rotatory and lateral instability.  However, evidence received 
since that time persuades the Board that the adverse 
symptomatology attributable to the veteran's meniscectomy and 
ligamentous reconstruction, ratable as right knee 
instability, has become worse and is now more appropriately 
characterized as "severe."  Diagnostic Code 5257. 

Specifically, in August 1990, it was noted that the veteran 
wore a knee brace when anticipating unusual activity.  
Moreover, examination disclosed no tibia glide as well as 
right knee instability due to laxity and deficiency of the 
anterior cruciate ligament with at least a Grade 2 anterior 
and rotatory instability with a positive drawer sign.  
Likewise, in April 1995, testing revealed anterior cruciate 
ligament insufficiency and mild reduction in the strength of 
the right hamstring.  Similarly, in August 1995, Dr. Zogby 
observed instability on anterior drawer sign and Lachman's.  
Dr. Zogby also reported that MRI revealed an absent anterior 
cruciate ligament, an attenuated tear of the lateral meniscus 
that is consistent with a prior tear, and a loose body in the 
knee consistent with a fragment of meniscal cartilage.  
Moreover, Dr. Zogby opined that, in the future, it was likely 
that the veteran would require arthroscopic debridement and, 
eventually, a total knee replacement.  In July 1997, tests 
showed instability to anterior drawer with reduced right 
hamstring muscle strength of 5-/5.  Furthermore, in February 
1999, the laxity was described as "marked," at least as to 
varus stress with the lateral joint opening approximately 1 
cm on the left side and "mild" anterior cruciate laxity, 
also with an approximate 1 cm anterior drawer, as well as 
mild quadriceps and gastrocnemius atrophy.

While VA's Schedule for Rating Disabilities does not define 
"severe" as used at Diagnostic Code 5257, given the above-
noted evidence, the Board concludes that the February 1999 VA 
examiner's use of the word "marked" to describe the degree 
of the veteran's laxity, along with what appears to have been 
progressive worsening of right knee symptomatology since 
1988, equates to a level of disability that is best 
approximated by the higher rating.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the evidence, both positive 
and negative, is at least in equipoise, and, by granting the 
veteran the benefit of the doubt in this matter, concludes 
that an increased rating is warranted under Diagnostic 
Code 5257 due to what amounts to "severe" knee instability.  
38 C.F.R. § 4.71a.

Next, the Board concludes that an evaluation greater than the 
10 percent rating already assigned by the RO is not warranted 
for right knee arthritis under Diagnostic Code 5003.  This 
disability is not of such severity as to warrant a higher 
rating under either Diagnostic Code 5260 or 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  The record on appeal 
contains x-ray evidence of the arthritis in the veteran's 
right knee.  See August 1995 letter from Dr. Zogby and July 
1997 VA examination report.  Additionally, right knee range 
of motion was reported at the most recent examinations to be 
10 to 130 degrees, 10 to 120 degrees, 0 to 120 degrees, and 5 
to 110 degrees.  See VA examinations dated in July 1988, 
August 1990, July 1997, and February 1999; August 1995 letter 
from Dr. Zogby.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2000).)  
Therefore, the Board finds that the right knee arthritis does 
not cause sufficiently reduced flexion or extension (flexion 
limited to 30 degrees or extension limited to 15 degrees) to 
warrant a 20 percent evaluation under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  Nevertheless, the degree 
of limitation of motion he experiences in this major joint 
warrants the assignment of a 10 percent rating under 
Diagnostic Code 5003.  38 C.F.R. § 4.45(f) (2000).

Although a higher evaluation may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 10 
percent rating.  While Dr. Zogby opined that the veteran's 
right knee instability, atrophy, and limited range of motion 
were permanent and the veteran had a significant disability 
that would limit his activities, range of motion was 
nonetheless 10 to 120 degrees.  Likewise, the July 1997 VA 
examiner reported that, while the veteran had significant 
atrophy in the right lower extremity, the right knee had 
neither effusion nor pain with palpation, and range of motion 
was full to l20 degrees.  Similarly, the February 1999 VA 
examiner reported that, while the veteran ambulated with a 
minimally asymmetric gait with very slight lateral list to 
the right side, he had only mild quadriceps and gastrocnemius 
atrophy, and 4/5 muscle strength, and range of motion was 5 
to 110 degrees.  The July 1997 and the February 1999 VA 
examiners also reported that the veteran stated that he could 
perform basic activities, including jogging up to one mile 
two to three times a week, was employed full time as a 
policeman doing fieldwork and was able function in that 
capacity, albeit with pain.  

Even if the Board conceded that the veteran's flare-ups 
resulted in disability that equated with additional 
limitation of motion of several degrees, he would have to 
have what amounted to an additional 50 percent loss of motion 
or greater to warrant a higher rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261.  Under Diagnostic 
Code 5260, flexion would have to be limited to at least 30 
degrees for the veteran to be entitled to a 20 percent rating 
for the loss of motion.  Similarly, under Diagnostic 
Code 5261, extension would have to be reduced to 15 degrees 
for the veteran to be entitled to an increased rating.  Id.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
more closely resembles the criteria for a 10 percent rating 
than it does a 20 percent rating under Diagnostic Code 5260 
or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.7, 4.45, 4.71a.  
Accordingly, the veteran is not entitled to an increased 
rating under either Diagnostic Code 5260 or 5261, even when 
taking into account his functional losses due to such 
problems as weakness, excess fatigability, incoordination, or 
pain due to repeated use.  DeLuca, supra.  Consequently, a 
higher rating for arthritis is not warranted.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5003) (2000).

It might be argued that the Board's analysis should include 
consideration of whether separate ratings are warranted for 
removal of cartilage with post-operative symptoms or 
impairment of the tibia and fibula.  On this point, the Board 
notes that the currently assigned 10 percent for loss of 
motion due to arthritis contemplates various symptoms, 
including pain and limitation of motion.  DeLuca, supra.  
Moreover, the 20 percent currently assigned for right knee 
instability contemplates symptoms of instability such as 
occur with loose motion.  Therefore, assigning separate 
ratings under Diagnostic Code 5258, 5259, or 5262 would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2000).

In addition, because the record on appeal shows that the 
veteran's service-connected right knee disabilities includes 
post-operative scaring, the Board will consider whether the 
veteran is entitled to a separate compensable rating for this 
scarring under either Diagnostic Code 7803, 7804, or 7805.  
38 C.F.R. § 4.118 (2000).  In this regard it should be noted 
that the August 1999 VA examiner characterized the post-
operative scars as extensive, old, completely healed, and 
asymptomatic.  Similarly, the February 1999 VA examiner 
characterized the post-operative scars as being very well 
healed.  Additionally, there is no evidence in the record to 
suggest that the scarring is symptomatic in any way.  
Therefore, a separate rating is not warranted under 
Diagnostic Code 7803, 7804, or 7805.


ORDER

An increased (30 percent) rating for status post partial 
lateral meniscectomy and anterior cruciate extra-articular 
ligamentous reconstruction of the right knee, ratable as 
right knee instability, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating greater than 10 percent for right knee arthritis is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

